     Case 7:19-cr-00522 Document 305 Filed on 08/27/21 in TXSD Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    McALLEN DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
       v.                                            §            7:19-cr-522-S1-4
                                                     §
DANIEL J. GARCIA                                     §

                            DEFENDANT’S FIRST PROPOSED VOIR DIRE


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Defendant DANIEL J. GARCIA, by and through his undersigned counsel,

and respectfully submits the following first proposed jury voir dire questions:

       1. Are any of you concerned about potentially being exposed to COVID-19 during this trial,

            and if so, could that affect your ability to serve as a juror in this case, and in particular to

            devote the time and attention that would be needed to take your time to deliberate and

            reach the correct verdicts?

       2. The participants in this trial, including witnesses, lawyers, and defendants, may be

            required to wear masks or may choose to wear masks, and witnesses may testify from

            behind plexiglass while wearing a mask, and some witnesses may even testify remotely

            via video. Do any of you believe that any of these procedures may affect your ability to

            understand what is said and presented or to evaluate witnesses’ facial expressions and

            demeanor, so that you can adequately evaluate their credibility?

       3. At least one of the defendants in this case is a lawyer. Do any of you have a positive or

            negative view of lawyers generally, and if so, could that affect your ability to be impartial

            in this case?
Case 7:19-cr-00522 Document 305 Filed on 08/27/21 in TXSD Page 2 of 3



 4. The term “IOLTA” or “interest on lawyer’s trust account” may come up in this trial. Have

    any of you heard of that type of account, and if so, could that affect your view of how

    such an account may have been used in this case?

 5. Some of the people involved in this case may have been or may currently be public

    officials in Weslaco and Rio Grande City, particularly for the City of Weslaco and the Rio

    Grande City School District, or elsewhere. Are you familiar with or involved in any of

    those organizations or politics in those areas and do you have a positive or negative view

    of them? If so, could that affect your ability to be impartial in this case? Do you have a

    positive or negative view of politicians and public officials generally, and if so, could that

    affect your ability to be impartial in this case?

 6. The name “Leo Lopez” may come up in this trial as someone who may have been involved

    in this case and who may have made statements pertaining to this case. Did any of you

    know him or had any of you heard of him, and if so, could that affect your ability to be

    impartial in this case and in particular to decide what, if any, weight to place on any

    statements he may have made?




                                                 Respectfully submitted,

                                                 s/Christopher Sully
                                                 CHRISTOPHER SULLY
                                                 Attorney-in-Charge
                                                 Counsel for Daniel Garcia
                                                 Southern District of Texas 1119552
                                                 Texas State Bar No. 24072377
                                                 LAW OFFICE OF CHRIS SULLY
                                                 5804 N. 23rd St.
                                                 McAllen, TX 78504
                                                 Tel.: (956) 413-7271
                                                 Fax: (888) 990-1525
                                                 csully@sullylaw.com
Case 7:19-cr-00522 Document 305 Filed on 08/27/21 in TXSD Page 3 of 3




                           CERTIFICATE OF SERVICE

 On August 27, 2021, this document was served on all counsel of record via ECF.

                                            s/Christopher Sully
                                            CHRISTOPHER SULLY
